Exhibit 99.2 Chapter B of the Periodic Report Directors' Report on the State of the Company's Affairs for the year ended December 31, 2009 We respectfully present the Directors' Report on the state of affairs of "Bezeq" – The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together are hereinafter referred to as "the Group"), for the year ended December 31, 2009. Commencing August 21, 2009, the Company ceased to consolidate the financial statements of DBS into its financial statements, and from that date its investment in DBS is stated by the equity method. At the date of termination of consolidation, the Company set the fair value of its investment in DBS at NIS 1,175 million,* and recognized a profit of NIS 1,538 million (see Note 5 to the financial statements). However, the Company is still reporting on the multi-channel television operation as a segment in the financial statements. The Group's balance sheet in 2007 and 2008 include balances of the multi-channel television segment; however, the statements of income for those years have been restated and do not include the results of operations in that segment. Furthermore, the cash flows of the Group in 2007 and 2008 include the operations of that segment. The Group continues to report on four main segments in its financial statements: 1) Domestic fixed-line communications. 2) Cellular 3) International communications, internet service and NEP 4) Multi-channel television Profit for the reporting year (including the profit from termination of consolidation) amounted to NIS 3,541 million compared with NIS 1,521 million in the prior year. The profit attributed to the owners of the Company amounted to NIS 3,603 million, compared with NIS 1,627 million in the prior year. The exceptional increase in profit stemmed from setting the fair value of the Company's investment in DBS as aforesaid in the third quarter of 2009. A further increase in profit for the year stemmed from a rise in revenues from NIS 11,015 million to NIS 11,519 million, and a decrease in finance expenses from finance expenses of NIS 140 million to finance income of NIS 31 million.This rise was moderated by an increase in total costs from NIS 8,375 million to NIS 8,547 million. The increase in profit was in all the main segments (reduction of the loss in the multi-channel television segment). See below for further details. * In this translation of the Directors' Report, all amounts should be understood by the reader to be rounded to the nearest million or thousand, as the case may be. B - 1 A.EXPLANATIONS OF THE BOARD OF DIRECTORS FOR THE STATE OF THE CORPORATION'S AFFAIRS, THE RESULTS OF ITS OPERATIONS, ITS EQUITY, CASH FLOWS AND OTHER TOPICS 1. Financial position A. The financial statements are prepared in accordance with International Financial Reporting Standards (IFRSs) B. The Group's assets at December 31, 2009 amounted to NIS 13.94 billion, compared with NIS 14.31 billion on December 31, 2008, of which NIS 5.3 billion (38%) are property, plant and equipment, compared with NIS 6.04 billion (42%) on December 31, 2008. The decrease in the Group’s assets stemmed primarily from the termination of the consolidation of DBS in the financial statements of the Company and from recording the Company's investment in DBS by the equity method (DBS's assets at December 31, 2008 amounted to NIS 1.13 billion). The decrease was reflected mainly in property, plant and equipment and in broadcasting rights. Intangible assets also decreased due to the write-off of the goodwill. The decrease offset the fair value determination of the investment in DBS on the date of termination of the consolidation at NIS 1,175 million. In the fixed-line domestic communications segment, total assets increased, excluding investment in associates, compared with the prior year by NIS 87 million. The increase stemmed mainly from a rise in the cash balances, which was offset by a decrease in deferred tax balances. In the cellular segment, assets increased from NIS 4.64 billion on December 31, 2008 to NIS 4.99 billion at December 31, 2009. Most of the increase was due to a rise in trade balances, mainly as a result of increased revenue from sales of terminal equipment on installments. Inventory balances of terminal equipment also increased. The increase was moderated by a decrease in cash balances, mainly due to dividends paid. In the international communication, internet and NEP services segment, assets increased from NIS 994 million on December 31, 2008 to NIS 1,106 million on December 31, 2009. Most of the increase is in other long-term assets, in respect of additional purchases of usage rights in capacity for expanding the ability to operate in the segment. In the multi-channel television segment there was a moderate increase in total assets, from NIS 1,132 million on December 31, 2008 to NIS 1,206 million at December 31, 2009, which was derived mainly from an increase in broadcasting rights and in net investment balances in intangible assets. C. The Group's debt to financial institutions and debenture holders at December 31, 2009 amounted to NIS 4.14 billion, compared with NIS 6.1 billion on December 31, 2008. The decrease is mainly due to the termination of the consolidation of DBS in the Company's financial statements (DBS's debt to financial institutions and debenture-holders at December 31, 2008 was NIS 1.75 billion). In addition, there was a decrease in the cellular segment due repayment of debentures and loans. In the domestic fixed line communications segment, debt decreased due to the repayment of debentures but the decrease was moderated by receipt of loans. 2. Results of operations A. Principal results The Group’s revenue in 2009 amounted to NIS 11.52 billion, compared with NIS 11.01 billion in the prior year, an increase of 4.6%. Most of the increase stemmed from the cellular segment, and was partially offset by a decrease in the domestic fixed-line communications segment. The Group’s depreciation and amortization expenses in 2009 amounted to NIS 1,485 million compared with NIS 1,458 million in the prior year, an increase of 1.9%. Most of the increase was in the cellular segment, which was partially offset by a decrease in the domestic fixed-line communications segment. In 2009 the Group’s salary expense amounted to NIS 1,990 million compared with NIS 2,161 million in the prior year, a decrease of 7.9%. The decrease stemmed from a decline in salary expenses in all the segments consolidated by the Company in its financial statements. B - 2 The Group’s operating and general expenses in 2009 amounted to NIS 4,871 million compared with NIS 4,660 million in the prior year, an increase of 4.5%. The increase stems primarily from a rise in expenses in the cellular segment, which was moderated by a decrease in expenses in the domestic fixed-line communications segment. Other operating expenses, net, amounted to NIS 201 million compared with NIS 96 million in the prior year, an increase of 109.4%. The increase stemmed from the domestic fixed-line communications segment. B. Operating segments Below are operations data by segment presented in accordance with the Group’s operating segments: 1-12/2009 1-12/2008 Revenue by operating segment NIS millions % of total revenue NIS millions % of total revenue Domestic fixed-line communications % % Cellular % % International communications, Internet and NEP % % Multi-channel television services % % Other 74 % 75 % Adjustments* ) )% ) )% Total % % * Mainly multi-channel television operations not included in the consolidated financial statements. 1-12/2009 1-12/2008 Operating profit by operating segment NIS millions % of total revenue NIS millions % of total revenue Domestic fixed-line communications % % Cellular % % International communications, Internet and NEP % % Multi-channel television services % % Other 4 % - - Adjustments* ) ) Total % % * Mainly multi-channel television operations not included in the consolidated financial statements. Domestic fixed-line communications segment Revenue: Revenue in 2009 amounted to NIS 5.303 billion compared with NIS 5.498 billion in the prior year, a decrease of 3.5%. The decline in the segment’s revenue stemmed mainly from a decrease in the number of lines and in call traffic, and from a decrease in interconnect fees to the cellular networks (with a concurrent decrease in the expense). Other services in the segment also declined, including a decrease in revenue from satellite services due to the sale of the segment's satellite communications operation in November 2008. The decrease was moderated mainly by an increase in revenue from high-speed internet, data communication and transmission. B - 3 Costs and expenses: Depreciation and amortization expenses in 2009 amounted to NIS 794 million compared with NIS 852 million in the prior year, a decrease of 6.8%. The decrease was derived mainly from the end of the depreciation of property, plant and equipment. Salary expenses in 2009 amounted to NIS 1,094 million compared with NIS 1,202 million in the prior year, a decrease of 9%. The decrease in salary expenses stemmed primarily from a rise in the attribution of salary to property, plant and equipment, inter alia, due to work on deployment of the NGN. Operating and general expenses in 2009 amounted to NIS 1,690 million compared with NIS 1,873 million in the prior year, a decrease of 9.8%. The decrease stemmed primarily from a decrease in interconnect expenses to the cellular networks together with a decrease in revenues from interconnect fees, from an increase in expenses capitalized for investment, and from the application of efficiency measures which led to a decrease in operating expenses. The royalty expense also decreased, mainly following amendment of the Communications (Telecommunications and broadcasts) (Royalties) Regulations, 5761-2001. The amendment includes exemption, commencing January 1, 2004 (see Note 19C to the financial statements), from payment of royalties in respect of revenue from high-speed data communication services. As a result, the royalty expense decreased in the fourth quarter of 2009 by NIS 32 million. Other operating expenses, net, in 2009 amounted to NIS 202 million compared with NIS 96 million in the prior year. The increase in expenses stemmed primarily from an increase in retirement expenses for early retirement severance pay from NIS 165 million in 2008 to NIS 267 million in 2009 (see Note 17D to the financial statements). Profitability: Operating profit in the segment in 2009 amounted to NIS 1.523 billion compared with NIS 1.475 billion in the prior year, an increase of 3.3%. The improvement in operating profit stems from the changes described above in the revenue and expense items. Cellular segment Revenue: In 2009 revenue in the segment amounted to NIS 5.376 billion compared with NIS 4.713 billion in the prior year, an increase of 14.1%. The increase stemmed from a rise in revenue from the sale of terminal equipment, due mainly to a rise in prices with the transition to the new network. Revenue also increased from services as a result of an increase in the number of subscribers and a rise in average revenue per user (ARPU), primarily from increased revenue from content services. Costs and expenses: Depreciation and amortization expenses in 2009 amounted to NIS 603 million compared with NIS 523 million in the prior year, an increase of 15.3%. The increase stems mainly from operation of the new network using HSPA/UMTS technology alongside the existing network. Amortization expenses for subscriber acquisition also increased. Salary expenses in 2009 amounted to NIS 601 million compared with NIS 638 million in the prior year, an increase of 5.8%. The decrease in the salary expense stemmed primarily from a decrease in the share-based payment plan for managers, as well as from a decrease in the average number of positions. Operating and general expenses in 2009 amounted to NIS 2.982 billion compared with NIS 2.619 billion in the prior year, an increase of 13.9%. The increase stemmed primarily from a rise in the prices of terminal equipment purchased, and from an increase in the number of active cellular sites. Profitability: Operating profit in the segment in 2009 amounted to NIS 1,190 million compared with NIS 933 million in the prior year, an increase of 27.5%. The improvement in operating profit stems from the changes described above in the income and expense items. B - 4 International communications, internet and NEP segment Revenue: In 2009, revenue in the segment amounted to NIS 1.318 billion compared with NIS 1.306 billion in the prior year, an increase of 1%. The increase in revenue stems primarily from internet services, and relates to an increase in the number of broadband customers, an increase in call transfer activity among communications operators worldwide, an increase in integration operations, and an increase in data operations. Conversely, revenue from outgoing traffic minutes declined, mainly as a result of a decrease in traffic volume. Revenue from sales of private exchanges (PBX) also decreased. Costs and expenses: Depreciation expenses in 2009 amounted to NIS 84 million compared with NIS 80 million in the prior year, an increase of 5%. The increase stems from further acquisition of usage rights in capacities and amortization of subscriber acquisition expenses. Salary expenses in 2009 amounted to NIS 242 million compared with NIS 260 million in the prior year, a decrease of 7%. The decrease in the salary expense stems from a reduced headcount, a decrease in the share-based payment plan for managers, and from capitalization of sales staff commissions for subscriber acquisition. Operating and general expenses in 2009 amounted to NIS 731 million compared with NIS 724 million in the prior year, an increase of 1%, concurrent with changes in the segment's income. Profitability: Operating profit in the segment in 2009 amounted to NIS 261 million compared with NIS 242 million in the prior year, an increase of 7.9%. The improvement in operating profit stems from the changes described above in the income and expense items. Multi-channel television segment (stated by the equity method) Revenue: Revenue in the segment in 2009 amounted to NIS 1.530 billion compared with NIS 1.513 billion in the prior year, an increase of 1.1%. The increase in revenue stemmed mainly from a rise in revenue from advanced services and premium channels, and from an increase in the number of subscribers. Conversely, as a result of revision of the internet agreement with the Company, revenue from internet services decreased by NIS 45 million in 2009. Costs and expenses: Depreciation and amortization expenses in 2009 amounted to NIS 234 million compared with NIS 250 million in the prior year, a decrease of 6.4%. The decrease resulted from extension of the customer commitment period in campaigns, which affected the depreciation rate for installations. Salary expenses in 2009 amounted to NIS 206 million compared with NIS 195 million in the prior year, an increase of 5.6%. The increase stems from an increase in the number of telephone service center attendants, and from expansion of the technical service array while reducing outsourcing services. Operating and general expenses in 2009 amounted to NIS 842 million compared with NIS 890 million in the prior year, a decrease of 5.4%. The decrease in these expenses stemmed primarily from a reduction in internet operations following the revised agreement with the Company, offset by a rise in content costs. Profitability: Operating profit in the segment in 2009 amounted to NIS 248 million compared with NIS 177 million in the prior year, an increase of 40%. The improvement in operating profit stems primarily from the above-mentioned increase in income and expense items. C. Finance income, net The Group’s net finance income in 2009 amounted to NIS 31 million compared with net finance expenses of NIS 140 million in the prior year. B - 5 The reasons for the material decrease in the Group's financing expenses are the following: In 2009, income from hedging transactions increased. The Group's debt to financial institutions and debenture holders is mainly linked to the CPI, and finance expenses are affected by changes in that index. In the reporting year, the rate of the rise in the CPI decreased compared with the prior year, so that revaluation of the liabilities led to a decrease in finance expenses of the Group compared with the prior year. In addition, there was a decrease in financial debt. Furthermore, income was recorded from the realization of an investment of a venture capital fund (Stage One). Most of the change stems from the domestic fixed-line communications segment, for the reasons described above. D. Income tax The Group's tax expenses in the reporting year amounted to NIS 807 million, representing 27.2% of pre-tax profit, compared with NIS 719 million in the prior year and 28.7% of pre-tax profit. Most of the decrease in the tax rate for pre-tax profit is due to the reduction in the tax rate and taxes of prior years. The decrease was offset by the decrease in deferred tax assets, net, as a result of the lower tax rate, as explained in Note 9 to the financial statements. E. Discontinued operation Profit from a discontinued operation in 2009 amounted to NIS 1.379 billion, compared with a loss of NIS 265 million in the prior year. For additional information, see Note 5 to the financial statements. F. Key data from the Group’s consolidated income statements (in NIS millions) Q1 2009 Q2 2009 Q3 2009 Q4 2009 Increase (Decrease) % Ongoing operations Income 5 % Costs and expenses(1) 2 % Operating profit 13 % Finance income (expenses) net 30 (1 ) ) 18 31 ) - Profit after finance income (expenses), net 20 % Equity in profits (losses) of associates 2 2 ) ) ) 5 ) - Profit before income tax 19 % Income tax 88 12 % Profit for the year from ongoing operations 21 % Profit (loss) for the period from discontinued operation(2) (1 ) ) - ) - Profit for the period % Attributable to: The Company’s equity holders % Non-controlling interest 1 ) ) 1 ) ) 44 42 % Profit for the period % Comparison of 2009 fourth quarter results with the results of the third quarter Details of the material changes: 1. Total costs and expenses increased in the fourth quarter by NIS 403 million compared with the prior quarter. Most of the increase stems from the domestic fixed-line communications segment, as a result of recording a provision of NIS 267 million for early retirement (see Note 17D to the financial statements). In addition, the salary expense increased by NIS 51 million, of which NIS 25 million in the domestic fixed-line communications segment following revision of actuarial liabilities. Expenses form the purchase of terminal equipment in the cellular segment also increased, by NIS 55 million, and selling expenses increased by NIS 20 million. 2. In the third quarter of 2009, profit from an operation that was discontinued during that quarter was included (see Note 5 to the financial statements). B - 6 3. Shareholders' equity Equity attributed to the Company's controlling shareholders at December 31, 2009 amounted to NIS 6.54 billion, accounting for 47% of the total balance sheet, compared with NIS 4.71 billion and 33% of the total balance sheet as of December 31, 2008. The increase in shareholders' equity stems primarily from the Group's profit, which was partially offset by the distribution of a dividend on NIS 1.94 billion during the year. 4. Cash flows Consolidated cash flow for 2009 includes the cash flow from the operations of DBS through August 20, 2009 (for details of the amounts, see Note 5 to the financial statements). Consolidated cash flows generated by operating activities in 2009 amounted to NIS 3.91 billion, compared with NIS 3.41 billion in the prior year, an increase of NIS 500 million. Most of the increase stems from the domestic fixed-line communications segment. There is also a rise in the international communications, internet and NEP segment, which was offset by a decrease in the cellular segment. The source of the increase in cash flows from operating activities is mainly an increase in operating profit, a change in the balances of trade payables and other payables, and a decrease in payments in respect of early retirement. The increase was partially offset mainly by an increase in the balances of trade receivables and inventory in the cellular segment. Cash flows generated by operating activities are one of the sources of financing for the Group’s investments, which during the reporting year included NIS 1,363 million invested in development of communications infrastructures and NIS 349 million in intangible assets and deferred expenses, compared with investments amounting to NIS 1,300 million and NIS 469 million, respectively, in the prior year. In addition, NIS 134 million were invested in current investments, net, compared with realization of NIS 321 million in the prior year. In the reporting year, the Group repaid debts and paid interest of NIS 1,145 million, of which NIS 682 million was on account of debentures, NIS 109 million on account of loans, and NIS 354 million on account of interest payments. In contrast, the Group received loans of NIS 400 million, short-term credit of NIS 48 million, and NIS 129 million in proceeds from the exercise of stock options for employees – compared with repayment of debt and interest payments of NIS 1,155 million in the prior year. In the reporting year, a cash dividend of NIS 1.94 billion was paid, compared with NIS 1.51 billion in the prior year. The monthly average balance of short-term bank credit in 2009 amounted to NIS 54 million. The monthly average of long-term liabilities to financial institutions and debenture holders in 2009 amounted to NIS 5,367 million. Average credit from suppliers in the reporting year was NIS 1,322 million and the average short-term customer credit was NIS 2,451 million. The average long-term customer credit was NIS 753 million. The working capital surplus of the Group at December 31, 2009 amounted to NIS 10 million, compared with a working capital deficit of NIS 1,290 million as of December 31, 2008.Most of the decrease in working capital stems from the termination of the consolidation of the financial statements of DBS in the financial statements of the Company (the working capital deficit of DBS at December 31, 2008 was NIS 1,330 million). In addition, working capital improved in the cellular segment, which was offset by an increase in the working capital deficit in the domestic fixed-line communications segment and a decrease in working capital in the international communications, internet and NEP segment. The Company has a capital deficit of NIS 769 million at December 31, 2009. The Board of Directors of the Company reviewed the Company's projected cash flows, including sources of credit and the options for raising it, and determined that despite the working capital deficit, the Company does not have a liquidity problem. B - 7 The above information includes forward-looking information based on the Company's assessments. Actual results might differ significantly from those assessments if a change occurs in one of the factors taken into account in making them. 5. Explanations of the Board of Directors relating to exposure to market risks and their management (Part B below) Below are summaries of the sensitivity test tables shown in part B. Sensitivity to changes in the USD/NIS exchange rate Profit (loss) from changes Fair value Profit (loss) from changes 10% 5% At a dollar rate of 3.775 -5% -10% Total 58 Profit (loss) from changes Fair value Profit (loss) from changes 10% 5% At a dollar rate of 3.802 -5% -10% Total 45 88 Sensitivity to changes in the CPI Profit (loss) from changes Fair value Profit (loss) from changes 1.5% 0.2% 0.1% -0.1% -0.2% -1.5% Total 3 6 51 Profit (loss) from changes Fair value Profit (loss) from changes 1.5% 0.2% 0.1% -0.1% -0.2% -1.5% Total 5 10 75 Sensitivity to changes in real shekel interest Profit (loss) from changes Fair value Profit (loss) from changes 10% 5% -5% -10% Total 29 63 Profit (loss) from changes Fair value Profit (loss) from changes 10% 5% -5% -10% Total 78 40 Sensitivity to changes in nominal shekel interest Profit (loss) from changes Fair value Profit (loss) from changes 12% 10% 5% -5% -10% -12% Total 3 7 7 Profit (loss) from changes Fair value Profit (loss) from changes 12% 10% 5% -5% -10% -12% Total 13 10 6 B - 8 Sensitivity to changes in the dollar interest rate On December 31, 2009 the Group's exposure to changes in the dollar interest rate is negligible. Profit (loss) from changes Fair value Profit (loss) from changes 15% 10% 5% -5% -10% -15% Total 20 13 7 Termination of the consolidation of the financial results of DBS reduced the Group's exposure to changes in the CPI by NIS 2.574 billion, the exposure to changes in the real shekel interest rate by NIS 2.062 billion, the exposure to changes in the nominal interest rate by NIS 804 million, and the exposure to changes in the dollar interest rate by NIS 535 million. The exposure to changes in the dollar exchange rate decreased as a result of the termination of the consolidation by NIS 632 million, most of which was offset by a rise in the volume of firm commitments with other suppliers. The linkage bases report at December 31, 2009 shows a decrease of NIS 3.021 billion in the CPI-linked liabilities, net, compared with the report on December 31, 2008, of which NIS 2.551 billion is in respect of termination of the consolidation of DBS. The decrease is also attributed to repayment of debentures and loans in the Group.For additional details, see Note 32 to the financial statements. In 2009, the Company implemented a policy of financial risk management adopted by the Board of Directors of the Company on June 26, 2008 (see Section B. below). 6. The link between the compensation awarded pursuant to Article 21 and the contribution of the recipient to the corporation, for each of the five highest-salaried officers The Board of Directors believes that the compensation paid to the five senior officers as described in Section 7A of Chapter D of the Periodic Report is fair and reasonable considering the size of the corporation, the scope and complexity of its operations and business, and the assignments and responsibility shouldered by the senior officers. The considerations guiding the Board of Directors of the Company (or of the subsidiary, as the case may be) in determining the compensation of the senior officers were based, inter alia, on the status and position of each of them, his contribution to the advancement of the corporation and its financial results. Moreover, the Board of Directors believes that compared with companies that have published their financial statements at the date of this report, the scope of remuneration of these senior officers does not deviate from what is customary to similar corporations in Israel. B. EXPOSURE TO AND MANAGEMENT OF MARKET RISKS Responsibility for management of the Company’s market risks The person responsible for management of the Company's market risks is Deputy CEO and CFO Alan Gelman. For details of his education and experience, see Section 12(c) in Chapter D of the Periodic Report. Market risks and the Company's risk management policy The Company is exposed to market risks as a result of changes in interest rates, exchange rates, inflation, the prices of raw materials and equipment, and the prices of securities. In 2009, the Company acted in accordance with a financial exposure management policy adopted by the Board of Directors of the Company on June 26, 2008. Pursuant to that policy, the Company takes partial hedging actions depending on the circumstances and its own judgment, primarily for reducing its exposure to a change in the CPI and to a change in foreign currency exchange rates. The Company monitors and reviews the Group's exposure management every month, including, when necessary, making recommendations for change if required, in the exposure management. In cases where the responsible level considers a deviation from targets, its recommendations are brought to the Board of Directors of the Company. B - 9 Inflation – The Company has a significant surplus of liabilities over CPI-linked assets, and the bulk of its financial exposure stems from the risk of a rise in inflation. The rate of inflation also affects the Company's operating income and operating in the course of the year. In addition, the Company's tariff updating mechanism, which was laid down in regulations and is reviewed once a year, is influenced by the CPI. As a result, the annual rate of inflation and its distribution over the year can have a material influence on the erosion of the Company's tariffs and on its revenues over the year. The rate of inflation affects the Company's expenses but some of these, mainly the salary expense, have other direct or indirect linkage mechanisms. In order to minimize the exposure to inflation,the Board of Directors of the Company decided to implement full or partial hedging, at its discretion, in accordance with the following: A. Hedging activity will be implemented mainly by means of CPI-shekel forward transactions which guarantee a defined rise in the CPI over a designated period. B. Transactions will be made after deliberation and in accordance with market trading restrictions and on occasions where the price is deemed to be attractive in relation to the Bank of Israel Average Inflation Target. C. It will be possible to reduce a hedging position by closing existing transactions before their expiration date. D. As long as this exposure is more than NIS 500 million, the hedging rate will not be less than 20% of the exposure and will not exceed 80%; where the exposure is less than NIS 500 million, the hedging rate will not exceed 50% of the exposure. The Company made hedging transactions against the CPI in order to minimize the risk. The Company incurred no material costs in making these hedging transactions since they were made as forward transactions. The financial statements include finance income of NIS 60 million from these transactions. Interest – The Company’s exposure to change in the interest rate largely depends on the character of its financial liabilities and assets as well as future financing needs.Most of the Company’s debt bears fixed interest, and therefore a change in the interest rate will affect its fair value rather than its carrying value. The Company has investments in negotiable bonds that are stated in the Company's books at their market value. This market value is influenced by changes in the interest rates in the economy. At the date of publication of the financial statements, these investments are negligible. At the date of this report, the Company does not hedge against the exposures described above. It is not inconceivable, however, that it will do so in future market circumstances. Furthermore, the Company takes into account such influences when considering the types of loans it takes and when managing its investment portfolio. Exchange rates – A change in the shekel exchange rate constitutes economic exposure in that it can affect the Company's future profit and cash flows, mainly the repayment of currency-linked liabilities and payments for the currency-linked purchase of equipment and raw materials. In order to minimize this exposure, the Board of Directors decided that the Company should hedge its accounting exposure against exchange rate risks, subject to the following principles and rules: a. The unhedged equity exposure to exchange rate risks will not exceed a sum equivalent to USD 200 million b. Purchase and/or investment transactions will be made, if at all, on the date of the purchase and/or investment decision, and that decision will be part of the purchase and/or investment decision itself. The Company incurred no significant costs in making hedging transactions against the exchange rate, since they were made as forward transactions. The financial statements include finance income of NIS 0.5 million from these transactions. Prices of raw materials and equipment – The cash flow generated by the Company's operations is used partially for investment in equipment. The prices of the equipment are affected by the indices to which they are linked, including industry price indices, exchange rates and global prices. The Company does not hedge against this exposure. B - 10 Copper scrap prices – The Company is exposed to changes in copper prices that result in a change in the residual value of its copper cable infrastructure. In preparation for withdrawing the copper cables at the same time as deploying the NGN, and in view of the significant flows expected from sale of the copper and the volatility of its price, the Board of Directors of the Company approved, after the balance sheet date, principles for making transactions to hedge the exposure to the value of the copper assets that will be sold as part of the NGN project. Risks and risk management in the consolidated companies According to the decision of the Board of Directors, each of the companies in the Group is required to maintain a risk management policy and routinely monitor performance.The persons responsible for management of the market risks in the principal consolidated companies are the CFOs of those companies. Pelephone’s policy is to partially hedge its accounting and cash flow exposure to market risks based on its assessments and expectations of the parameters affecting the risk. For more information about financial risk management in the Group, see Note 31 to the financial statements. Linkage base report– Note 32 to the Financial Statements includes information on the linkage terms of the financial balances in the Group. Below is an analysis of the sensitivity of the Group’s assets and liabilities to changes in foreign currency exchange rates, the CPI, interest rates, and market prices of securities. Sensitivity analysis for 2009 (in NIS millions) Sensitivity to changes in the USD/NIS exchange rate – 2009 The table shows the items sensitive to changes in the dollar/shekel exchange rate.The sensitivity of the items in the balance sheet was examined, as were off-balance-sheet items. The firm commitments are off-balance-sheet commitments, denominated in and/or linked to the dollar and therefore sensitive to changes in the exchange rate. The fair value of the firm commitments was calculated by discounting future cash flow. The Group has minor exposure to changes in the exchange rate of other foreign currencies, with the exception of the US dollar. Profit (loss) from changes Fair value Profit (loss) from changes 10% 5% At a dollar rate of 3.775 -5% -10% Cash 2 1 23 (1
